IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

Northern Division
DANA CRISWELL,
Plaintiff,
VS. Civil Action No.: 3:20-cv-294-DPJ-FKB
CHOKWE ANTAR LUMUMBA, in his
official capacity of Mayor of Jackson,
Mississippi, and CITY OF JACKSON,
MISSISSIPPI,

Defendants.

 

 

AFFIDAVIT OF DANA CRISWELL

 

STATE OF MISSISSIPPI
COUNTY OF DESOTO

PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the

aforestated jurisdiction, Dana Criswell, who, being duly sworn by me, stated under oath as follows:

1. My names is Dana Criswell. Iam an adult citizen of Olive Branch, Desoto County,
Mississippi.

2. I am the Plaintiff in this action.

3. I am a duly elected Representative to the Mississippi House of Representatives.

4. As a member of the Legislature, I travel to Jackson, Mississippi, often.

5. For self-defense, I carry a firearm with me every time I am in public, whether I am

in Desoto County, Mississippi, Hind County, Mississippi, or any other location in Mississippi.

6. At times, I carry a firearm openly in a holster.

 
7. Especially when I am not wearing a coat and tie, I will carry a firearm openly in a
holster.

8. I own an RV that I park at the Mississippi Fairgrounds in Jackson, Mississippi,
when the legislature is in session.

9. Because the legislature will be going back into session in the middle of May, I plan
to drive my RV back to the Mississippi Fairgrounds on the week of April 27, 2020.

10. | When I bring my RV back to the Mississippi Fairgrounds, I will not be wearing a
coat and tie, and will want to openly carry a firearm in a holster for self-defense.

11. While in Jackson, Mississippi, during the week of April 27, 2020, I intend be in
public in order to up supplies for my RV and perform other errands.

12. I wish to openly carry a firearm in public for self-defense in Jackson, Mississippi,
before the end of April 30, 2020.

13. Based on the executive order issued by Mayor Lumumba, I fear that if I openly
carry a firearm in public for self-defense while in Jackson, Mississippi before the end of April 30,
2020, I will risk arrest, punishment, or temporary seizure of my weapon.

14. _—_ IT have delayed travelling to Jackson, Mississippi, because of the Order issued by
Mayor Lumumba.

15. If] am unable to openly carry a firearm in public for self-defense while in Jackson,
Mississippi — or any other location in which I need to openly carry a firearm — I will be concerned
for my safety and the safety of anyone in my company.

Further Affiant sayeth not.

om”
ro

THIS the 29 _ day of April, 2020. / |

i
of

Dana Criswell

 
SWORN AND SUBCRIBED BEFORE ME, this the Z 4 day of April, 2020.

" NOTARY PUBLIC

b¢ Miss;
aegis ris iy

ei; 1D #112211 Crs
STEPHANIE BOLAN

Le:
Qe we

has

OFS EO we °

*2,0 GO”

., OS 2
®eeonsd®

 
